Title: To Benjamin Franklin from ——— Brossière, 5 February 1783
From: Brossière, ——
To: Franklin, Benjamin


Monsieur
L’orient le 5. fevrier 1783.
Mille pardons si Je prens la liberté de vous détourner un instant de vos immenses occupations; mais la Circonstance dans laquelle Je me trouve, demande un éclaircissement qu’on m’a assuré que vous pouviés me donner. Voici le fait.
Une certaine Demoiselle, nommée Desbois, originaire de cette Province, est venû demeurer dans cette Ville; elle y est entré, y vit Et n’est connuë que Sous le nom de Madame Loch. Ce Monsieur Loch qu’on dit né à Block-island dans l’amerique Septentrionnale, fut pris en 1780. Conduit, comme prisonnier de guerre, dans la Ville de Dinan, Et ayant manqué à sa parole d’honneur, fut mis au Chateau de Nantes: ayant eu Son échange, il partit pour l’angleterre, la dlle. Desbois, dont il avoit fait la Connoissance pendant qu’il étoit à Dinan, le suivit à Londres Et elle y a demeuré près de deux années. Revenuë en france Sous le nom de Madame Loch, il est à présumer qu’elle S’est mariée en angleterre avec ce monsieur. Il Se presente aujourd’hui un établissement, elle veut l’accepter. Dans les renseignemens que j’ai pû prendre Sur sa qualité de femme, elle m’assure qu’elle ne l’est point Et que, quoiqu’elle porte le nom de M. Loch, elle n’est point mariée avec lui, Et que ledit Sieur Loch est lui même depuis long tems marié Et qu’il a Sa femme Et un enfant à Nantuchest. Je lui en ai demandé la preuve; elle n’a pû me la fournir; mais elle m’a dit que je pouvois m’adresser à vous, Monsieur, Et que vous me donneriés un certificat qui constateroit le vrai mariage du sr. Loch, Et l’existence actuelle de sa femme. Si le récit de cette personne est vrai, Et que vous daigniés, Monsieur, me certifier que ledit Sieur Loch etoit marié avant d’etre fait prisonnier de guerre environ 1780, Et que Sa même femme éxiste encore, tout est fini, les difficultés Sont levées Et rien ne m’empêcheroit de procéder au mariage qu’elle desire contracter dans cette Ville. Je vous Supplie donc Monsieur, de vouloir bien me dire ce que vous en pensés; votre Sentiment fera la regle de ma conduite.
J’ai l’honneur d’etre avec un respect infini Monsieur Votre très humble Et très obeissant serviteur
BrossiereRecteur de l’Eglise Royale de L’orient
 
Notation: Brossiere 5. Fevr. 1783.
